POULIOT, J.
This matter is before the Court on plaintiffs’ motion to have allowed, as costs, the rental fee of a certain motion picture exhibited to the jury, amounting to $127.50.
Without expressing its opinion as to the value of this exhibit, the Court feels that it cannot conscientiously allow more than three days’ rental at $7.50 per day, or a total of $22.50, this being for two days’ transportation from Cleveland, Ohio, and return, and one day’s use in Providence.
The Court, therefore, allows $22.50 to be taxed as costs for this item.